NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted September 22, 2016 *
                               Decided September 22, 2016

                                          Before

                         MICHAEL S. KANNE, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge

                         DIANE S. SYKES, Circuit Judge

No. 16-1714

VALIANT GREEN,                                   Appeal from the United States District Court
     Plaintiff-Appellant,                        for the Western District of Wisconsin.

       v.                                        No. 15-cv-540-bbc

DAVID G. BETH, et. al,                           Barbara B. Crabb,
     Defendants-Appellees.                       Judge.


                                        ORDER

       In this suit under 42 U.S.C. § 1983 Valiant Green, a pre-trial detainee, contends
that Wisconsin jail staff violated the Fourteenth Amendment in two ways. First he
alleges that the jail staff ignored the danger that the jail’s contaminated food poses to
detainees. Second he asserts that jail staff delayed treating his injury from that food. The


       *
         The defendants were not served with process in the district court and are not
participating in this appeal. We have unanimously agreed to decide the case without
oral argument because the brief and record adequately present the facts and legal
arguments, and oral argument would not significantly aid the court. See FED. R. APP.
P. 34(a)(2)(C).
No. 16-1714                                                                           Page 2

district court screened the complaint, see 28 U.S.C. § 1915(e)(2)(B)(ii), concluded that it
did not validly state a claim, and dismissed it with prejudice. We review this dismissal
de novo and apply the standard for Rule 12(b)(6) dismissals, which is to take all
well-pleaded allegations as true and construe them favorably to the plaintiff. Arnett v.
Webster, 658 F.3d 742, 751 (7th Cir. 2011). Viewed this way, we conclude that Green has
adequately pleaded his two Fourteenth Amendment claims, so we vacate the judgment
and remand.

       Green split a tooth and damaged three others when in September 2014 he bit into
a rock embedded in his lunch food at the Kenosha County Detention Center. Before his
injury it was “common” for detainees to become wounded by eating the jail food
because it often contained “foreign objects.” He specifies three incidents. In one, a
detainee suffered a chipped tooth, and in another, the inmate’s gums bled. Green alleges
“[u]pon information and belief” that before his injury the jail administrators “were
aware of the ongoing incidents at [the jail] where inmates were biting onto foreign
objects in the food,” but they did “nothing” to prevent recurrences.

       Green did not receive immediate medical attention for his damaged teeth.
Although he asked for medical attention right after the rock split his teeth, a nurse
“deliberately delayed providing plaintiff medical treatment for six (6) days.” The delay
caused him “ongoing pain in his mouth, along with intermittent bleeding.” The pain and
bleeding was “so unsettling” that he could not sleep for several nights.

        Green’s amended complaint proposes two sets of defendants. The first consists of
the jail administrators (the Kenosha County Sheriff, the detention center’s lieutenant,
and the kitchen manager) for their deliberate indifference to the known danger of food
contaminated with foreign objects. The second is “Jane and/or John Doe Nursing Staff”
for the nurse’s deliberate indifference to his medical needs. (He also sued another
defendant, but on appeal Green does not challenge the dismissal of him).

        The district court dismissed the complaint with prejudice. It recognized that jail
officials violate the Eighth and Fourteenth Amendments if jail conditions pose a
substantial risk of harm and the officials are deliberately indifferent to the risk.
See Farmer v. Brennan, 511 U.S. 825, 837 (1994). It also assumed that Green had adequately
alleged that the jail’s food posed a sufficiently serious risk of harm. But, the court ruled,
without more details about the previous incidents, Green’s “conclusory” allegations did
not adequately state that the defendants knew of and disregarded the risk of persistent
food problems. The court also dismissed Green’s claim about medical indifference. It
reasoned that Green did not allege what the unnamed defendant knew about his needs,
No. 16-1714                                                                              Page 3

how that defendant responded, and who was responsible for scheduling the dental
appointments. Green timely moved for reconsideration, see FED. R. CIV. P. 59(e), asking
the judge to recruit counsel. But the judge decided that counsel would be of no help
because, she concluded, discovery was unlikely to produce any helpful information.

        In this court Green challenges the dismissal of his complaint, arguing that the
district court held him to a heightened, fact-pleading standard. We begin with Green’s
claim about the jail’s food. A pre-trial detainee states a claim that jail officials violated the
Fourteenth Amendment by alleging a serious risk of substantial harm that they
deliberately ignored. Rosario v. Brawn, 670 F.3d 816, 820–21 (7th Cir. 2012). Green has
adequately alleged a serious risk of severe harm. He describes an “ongoing” problem of
injuries from food contamination, details his own injury of four damaged teeth,
bleeding, and pain, and specifies that at least two other inmates were similarly harmed.
See Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010) (tooth decay is a sufficiently
serious medical condition because of pain and risk of infection); Board v. Farnham,
394 F.3d 469, 480 (7th Cir. 2005) (dental pain and broken teeth are sufficiently serious
harms); Flanory v. Bonn, 604 F.3d 249, 255–56 (6th Cir. 2010) (tooth pain and gum disease
are serious harms); Hartsfield v. Colburn, 371 F.3d 454, 457 (8th Cir. 2004) (swollen,
bleeding gums, loose teeth, and extreme tooth pain are serious harms).

         Green also adequately alleged that the defendants knew about the harm. He
asserts that the jail administrators “were aware of” the problem of food contamination
but ignored it. Under Federal Rule of Civil Procedure 9(b), “knowledge[] and other
conditions of a person’s mind may be alleged generally.” See also Tamayo v. Blagojevich,
526 F.3d 1074, 1084 (7th Cir. 2008) (conclusory allegations are sufficient where they are
plausible and give sufficient notice to defendants). Although Green’s allegation of the
defendant’s knowledge was based “on information and belief,” we have allowed such
pleading in similar circumstances. See Brown v. Budz, 398 F.3d 904, 913–14, 16 (7th Cir.
2005) (allowing inmate to plead defendants’ knowledge of and reckless disregard for
risk to health upon information and belief where “[w]hat the defendants knew of the
risk . . . and when they knew of it is a matter peculiarly reserved to their memories and
files”); Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (plaintiff may plead
upon information and belief where “facts are particularly in possession and control of
defendant” or where “the belief is based on factual information that makes the inference
of culpability plausible”).

      The district court correctly, but irrelevantly, observed that Green did not allege
how or when each defendant learned about each incident. “To survive dismissal at this
No. 16-1714                                                                             Page 4

stage, the complaint need not state the respects in which the defendant was alleged to
[have acted wrongly] . . . although such specificity certainly would be required at the
summary judgment stage.” Tamayo, 526 F.3d at 1084–85. Only plausibility is required
now. Id. Given the senior positions of the defendants and the allegedly “common,”
“ongoing” food contamination, Green plausibly alleged that the defendants “were
aware of” it, even if he did not detail how and when they knew. After discovery, Green
will have to prove what the defendants knew, when they knew it, and any role they had
in shaping a response to the problem.

       We also conclude that Green properly alleged a claim against the unnamed staff
member who, Green asserts, needlessly made him wait six days to treat his broken teeth,
causing him serious pain. This allegation states a claim for deliberate indifference.
See Petties v. Carter, No. 14-2674, 2016 WL 4631679, at *5 (7th Cir. Aug. 23, amended Aug.
25, 2016) (en banc) (inexplicable delay in treatment that serves no penological interest
and prolongs pain supports inference of deliberate indifference); McGowan v. Hulick,
612 F.3d 636, 639–40 (7th Cir. 2010) (same); Grieveson v. Anderson, 538 F.3d 763, 778–80
(7th Cir. 2008) (same). The district court should have allowed Green, who is now in a
different facility, an opportunity to discover the name of the person who allegedly and
needlessly postponed his medical treatment. See Rodriguez v. Plymouth Ambulance Serv.,
577 F.3d 816, 832 (7th Cir. 2009); Billman v. Indiana Dep’t of Corr., 56 F.3d 785, 789 (7th Cir.
1995); Duncan v. Duckworth, 644 F.2d 653, 656 (7th Cir. 1981); Martinez-Rivera v. Sanchez
Ramos, 498 F.3d 3, 8 (1st Cir. 2007).

       Finally, Green argues that the district court abused its discretion by denying his
Rule 59(e) request for counsel. The district court reasoned that discovery would not help
him acquire useful facts. But that was not the proper inquiry: “Pruitt nowhere suggests
that a district court should consider whether recruiting counsel would affect the
outcome of a case; instead, that inquiry is reserved for the appellate court’s review for
prejudice.” Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (per curiam) (citing Pruitt v.
Mote, 503 F.3d 647, 659 (7th Cir. 2007) (en banc)). The question for the district court was
whether Green reasonably tried to retain counsel and whether, given the difficulty of the
case, he could litigate it on his own. See Pruitt, 503 F.3d at 654–55. The district court on
remand should therefore reconsider Green’s request for counsel, bearing in mind that
Green is now confined in a different facility, so his access to information is impaired.
See Junior v. Anderson, 724 F.3d 812, 815–16 (7th Cir. 2013) (recognizing the need for
recruiting counsel to assist prisoner who cannot gain access to relevant witnesses and
documents); Santiago v. Walls, 599 F.3d 749, 762–65 (7th Cir. 2010) (same); Tucker v.
Randall, 948 F.2d 388, 391 (7th Cir. 1991) (same).
No. 16-1714                                                                    Page 5

      Accordingly we vacate the judgment and remand for further proceedings.